EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Doughty on September 7, 2022.

The application has been amended as follows: 
Claim 15: 
add--the-- before “progress indicator” in line 5.
Claim 20: 
replace “a defined task” with --a predetermined task-- in line 6.
replace “the defined task is to be executed” with --the predetermined task is to be executed-- in line 8.

replace “the defined task comprises” with --the predetermined task comprises-- in line 8. 

replace “the defined task” with --the predetermined task-- line 10 and line 14, respectively.

Claim 21: 
replace “the defined task” with --the predetermined task-- in line 2.
add --the-- before “another application node” in line 5



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record 
Katoh (U.S. PG PUB 2010/0123923) teaches an image forming apparatus includes a storage section to store compressed data obtained by compressing image data, an output image memory having a deployment area in which the compressed data transferred from the storage section are deployed, a transferring control section to control transferring of the compressed data from the storage section to the output image memory, an expansion section to obtain the compressed data deployed in the deployment area of the output image memory to expand the obtained compressed data, and a print engine to which the expanded data are supplied. In the mage forming apparatus, the transferring control section controls the transferring of the compressed data to be transferred from the storage section to the output image memory based on capacity of the deployment area of the output image memory and a size of the compressed data.

Evans (U.S. PG PUB 2012/0254342) teaches a method for providing access to data items from a distributed storage system is provided. Each data item is replicated across a plurality of storage nodes. Data items are read from the distributed storage system by selecting between a first reading mode, comprising attempting to read the data item from a set of the storage nodes to check for data item consistency across at least a quorum of the set of nodes, and a second reading mode, comprising reading the data item from at least one of the storage nodes. The reading mode is selected according to at least one detected characteristic of system status of the distributed storage system. The second reading mode is selected when the detected characteristic indicates a higher likelihood of data item consistency, and the first reading mode is selected when the detected characteristic indicates a lower likelihood of data item consistency.

Bala (U.S. PG PUB 2006/0168522) teaches systems and methods that utilize a task oriented user interface with a document centric software application. The task oriented user interface aims to be more discoverable than conventional interfaces and better at performing unknown tasks without sacrificing the efficiency of performing known tasks. The user interface facilitates searching and/or browsing of tasks that can be carried out via utilizing the document centric software application.

Luo (U.S. PG PUB 2019/0391960) teaches synchronizing of files in a source data set to a destination data set, a method receives a set of events that occurred at the source data set after replicating an image of the source data set to the destination data set. The method analyzes the set of events to determine if an exception to a first set of rules for performing a set of operators on the destination data set for the set of events occurs. A second set of rules for the exception is selected based on analyzing the set of events. The method processes the set of operators for the set of events according to the second set of rules to synchronize data from the first data set to the second data set based on the set of events. The processing of the set of operators uses the second set of rules.

Takatori (U.S. PG PUB 2012/0147226) teaches an image processing device includes: a peripheral objective pixel random acquiring section acquiring pixels obtained by sampling peripheral pixels located in a periphery of a marked pixel which is marked at random with respect to the marked pixel of pixels corresponding to an objective image as an object of noise removal as peripheral objective pixels as pixels used for filtering for noise removal; and a noise removing section carrying out filtering for the noise removal by using the peripheral objective pixels.

With regard to claim 1, 11, and 20 Katoh, Evans, Bala, Luo, and Takatori, do not expressly disclose:
“wherein managing the predetermined task based on the progress indicator comprises: in accordance with determining that the predetermined period ends before the predetermined task is completed, dividing a portion of the group of objects that are not yet processed into at least a first portion and a second portion, and executing the predetermined task on the first portion and the second portion respectively.” (claim 1)

“wherein managing the predetermined task based on the progress indicator comprises: in accordance with determining that the predetermined period has ended before the predetermined task is completed, dividing a portion of the group of objects that are not yet processed into at least a first portion and a second portion; and executing the predetermined task on the first portion and the second portion, using the first processing resource and a second processing resource, respectively, wherein the second processing resource is a different processing resource than the first processing resource.”(claim 11)

“wherein managing the predetermined task based on the progress indicator comprises: determining that the predetermined period ends before the predetermined task is completed, dividing a portion of the group of objects that are not yet processed into at least a first portion and a second portion; and executing the predetermined task on the first portion and the second portion, using the first processing resource and a second processing resource, respectively, wherein the second processing resource is a different processing resource than the first processing resource.” (claim 20)

These additional features in combination with all the other features required in the claimed invention, and in views of applicant's remarks (8/12/2022, page 10-11), are neither taught nor suggested fully by the prior art(s) of record.

With regard to claims 2, 4-9, 12, 14-19, 21-23 , the claims are depending directly or indirectly from the independent Claim 1, 11, and 20, each encompasses the required limitations recited in the independent claim discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Carina Yun
Patent Examiner
Art Unit 2194


/CARINA YUN/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194